Per Curiam,
As the two notes which made the sum of five thousand dollars were given by the defendant to his father in the lifetime of the latter, there was sufficient reason for the giving of the judgment note after his death to the plaintiff as executor. The purpose of the judgment note was simply to protect the estate against any possible loss that might arise from liabilities incurred by C. H. Rush as surety for other persons, and when that danger was removed there was no further reason for the continuance of the judgment. ' It was never given, and it was not intended to be given, to secure the brothers and sisters of the defendant for their interests in the estate of their father. As it did not exist as a judgment at the time of their father’s *632death it was not an asset of the estate in that form, and there would be no essential right of the legatees to preserve it in that form. Under the will the right of all the legatees to have their advancements deducted from their shares of the estate is equal, and no one could be required to give any security to any of the others to protect their interests. The appellants have no right to invoke the assistance of the judgment for any such purpose. The plaintiff in the judgment satisfied it of record because the purpose for which he obtained it was subserved. The appellants do not represent him nor can they have any claim to exercise his rights against his will. They are not use plaintiffs and cannot assert the rights of such. We are of opinion that the learned court below was right in discharging the rule to show cause and in vacating the proceedings to revive the judgment.
The order of the court below is affirmed and appeal dismissed at the cost of the appellants.